PTODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 10-12, and 21-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 recite an apparatus comprising “a matrix pump located away from the matrix reservoir; at least one sensor configured to generate a signal indicative of an amount of matrix inside of the matrix reservoir, and a controller configured to selectively affect the matrix pump based on the signal’.
The closest prior art of record includes Shim et al. (US 2017/0252816, hereinafter Shim), Zinniel (US 2017/0122322), Mark et al. (US 2014/0328963 A1, hereinafter Mark), and Gelbart (US 2016/0325498 A1).
Although several references teach these parts, they are not arranged in the claimed manner. Shim teaches a nozzle but no pump is disclosed within Shim. Zinniel fails to disclose a pump separate from a reservoir in which an amount of material is sensed and used to control the pump.  Mark fails to teach a pump. Gelbart teaches a sensor but fails to teach a pump.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”